Title: To Thomas Jefferson from Thomas Brand Hollis, 17 April 1787
From: Hollis, Thomas Brand
To: Jefferson, Thomas



Dear Sir
Chesterfield Street April 17th. 1787.

I request the favor of your benevolent acceptance of the memoirs of the late excellent Thomas Hollis, who was a friend to the rights of America and of mankind in general. How would he have rejoiced to have seen these days “Tyranny defeated and the seeds of freedom planted in another world for which he could scarcely have hoped,” tho to which he was in no small degree instrumental by dispersing the best of books on the most interesting subjects.
An encouragement for others to do the like. May they obtain a place in your library which I shall esteem an honor.
A translation of the History of the Hospital of St. Elizabeth just published waits on you, in which are many singular notes and circumstances.
I am Dear Sir with great esteem your most humble Sert.,

T. Brand Hollis

